DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 9/7/2022.
Claims 1-6 and 10-14 are pending, Claims 2 and 10-14 are withdrawn, and Claims 1 and 3-6 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
An updated restriction requirement is made below to correct an error in claim grouping.  Specifically, Claims 2 and 11-14 and Claim 10 lack unity of invention with respect to Claims 1 and 3-6.
Group I, Claims 1 and 3-6, drawn to a first laundry identification system.
Group II, Claims 2 and 11-14, drawn to a second laundry identification system.
Group III, Claim 10, drawn to a laundry identification method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the follow reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a laundry identification wireless module, a mobile terminal and a server, this technical feature is not a special technical feature as it does not make a contribution over the prior art Bottrill et al. (EP 2568077 A1) (cited by Applicant), as applied in the 102 rejection below.
Applicant's election with traverse of Group I claims 1-6 in the reply filed on 9/7/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the present application is a national stage application and restriction based on a lack of Unity of Invention does not require a determination of search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/2022.

Claim Interpretation
Examiner’s Note:  Examiner notes that the claims are drawn broadly to a combination of data processing units forming a laundry identification system, e.g. wireless module, mobile terminal and a server.  Applicant must recite “configured to/for” or “programmed to/for” to give patentable weight to any claimed function or programming step of the corresponding processing unit.  E.g., “the laundry identification wireless module is an element combining a laundry identification module and a wireless module configured to identify a laundry label and transmit laundry label information to the server.  E.g., “the service is programmed for receiving the laundry label information…”.  For purposes of examination, any module, mobile device, server having general computing power is expected to be fully capable of performing said intended use processing steps.  See MPEP 2114.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “laundry identification module” and “a wireless module” in claim 1; and “equipment binding function” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottrill et al. (EP 2568077 A1) (cited by Applicant).
Re claim 1, Bottrill discloses a laundry identification system(abstract) of a washing machine (ref. 20), comprising a laundry identification wireless module (ref. 26 ¶ [0035] RFID reader and ¶ [0040] network interface), a mobile terminal (ref. 50 ¶ [0043]), and a server (ref. 30 ¶ [0028]), wherein 
the laundry identification wireless module is an element combining a laundry identification module (¶ [0035] RFID reader) and a wireless module (¶ [0040] network interface to connect to network) to identify a laundry label and transmit laundry label information to the server (¶ [0040]); 
the server is for receiving the laundry label information (¶ [0040]-[0041]), parsing the laundry label information into corresponding laundry information (¶ [0041]), sending the laundry information to the washing machine and/or the mobile terminal for displaying (¶ [0041], [0057] report, history, detail), acquiring washing program parameters corresponding to the laundry according to the laundry information (¶ [0047] threshold), and sending the washing program parameters to the washing machine (¶ [0047] initiate); wherein, the washing machine performs a washing action according to the washing program parameters acquired (¶ [0047] laundry machine may be controller from the server) (Examiner notes that the functions of the server are generic to any general processing unit capable of storing, retrieving and sending signals to operate a washing machine and are therefore simply an intended use of a common server communicating with a washing machine.  See MPEP 2114.); and 
the mobile terminal is for receiving the laundry information sent by the server and displaying the laundry information to a user (¶ [0041], [0057]).
Re claim 3, wherein the laundry identification wireless module has functions of laundry label identification (¶ [0032]) and network transmission (¶ [0040]); the server has functions of data transmission and receiving, data parsing, data analysis, data storage, and data computation processing (¶ [0041]); the mobile terminal has functions of laundry information displaying and laundry information computation processing, and the mobile terminal is a mobile phone or an ipad (¶ [0043] mobile telephone or tablet device); the washing machine is equipped with the laundry identification wireless module (intended use.  See MPEP 2114, nonetheless ¶ [0032]), so as to receive and report data and execute a control instruction; and a screen of the washing machine has functions of laundry information displaying and laundry information processing (intended use of the claimed laundry identification system that does not positively claim the washing machine.  See MPEP 2114.  Nonethless see fig. 2 unlabeled upper left interface conventionally known to display laundry information).  (Examiner highlights all of the above limitations are intended uses / functional language of the claimed general processing units.  See Examiner’s Note in Claim Interpretation.  See MPEP 2114).
Re claim 5, Bottrill further discloses wherein the laundry identification wireless module is an independent module detachably mounted on the washing machine (¶ [0034]-[0035] dedicated mounting means…antenna…further components…may also be mounted on the door 24, or may provably be mounted elsewhere)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  4 is rejected under 35 U.S.C. 103 as being unpatentable over Bottrill.
Re claim 4, Bottrill discloses as shown above and further discloses wherein an identifiable label of the laundry is an RFID label (intended use of the claimed laundry identification wireless module.  See MPEP 2114.  Nonetheless ¶ [0030] RFID tags 12); the laundry identification module is an RFID laundry identification module (¶ [0032] RFID reader) which is combined with the wireless module to form the RFID laundry identification wireless module.  Regarding “the wireless module is a Wi-Fi module”, Bottrill further discloses “the network 40 may take any appropriate form …local area network (LAN), a wide area network (WAN) or the internet”.  Here, the use of Wi-Fi for purposes of communicating any of LAN, WAN or internet, is prima facie obvious to one of ordinary skill in the art of computer programming and server configuration.  Wi-Fi being readily available and in use among mobile devices including mobile phone and tablets and laptops, at the time of filing, and it being obvious for purposes of eliminating cables.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bottrill in view of Ha et al. (US 2013/0173811 A1).
Re claim 6, Bottrill discloses as shown above and further discloses wherein the mobile terminal has an equipment binding function (¶ [0042]-[0043] inherent in client devices 50 enable a user to view information relating the laundry machine[s] 20, that said mobile terminal 50 must bind for specific laundry machines/equipment).   But does not explicitly disclose the wireless module in the laundry identification wireless module has a network configuration mode which is a factory setting, so that the mobile terminal performs network configuration to the wireless module to connect the wireless module to a router; a button for returning to the factory setting is arranged on the laundry identification wireless module; and after the button is pressed, the laundry identification wireless module returns to the network configuration mode.
However, Ha discloses it is very well-known in the art of computer networking to provide the use of one-button AP in order to configure a wireless device from a mobile terminal (abstract, ¶ [0016], ¶ [0060] AP conversion button 20…terminal 30 is APconnected…WIFI set-up from terminal 30).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the  wireless module and mobile terminal of Bottrill to further include a one-button AP conversion function, as suggested by Ha, in order to increase network security and reduce setup complexity.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711